DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s response AF and Examiner interview 12/20/2021. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Susanne Walts on December 21, 2021
The application has been amended as follows: 
1.	(Currently Amended)  A capacitive proximity switch, comprising:
a fiber composite body, which comprises an electrically nonconductive matrix and a plurality of fibers embedded in the matrix;
at least one first capacitive proximity sensor, which comprises at least one sensor electrode, wherein the sensor electrode consists of at least one electrically conductive fiber which is embedded in the matrix;
at least one second capacitive proximity sensor, which comprises at least one further sensor electrode, wherein the further sensor electrode consists of at least one electrically conductive fiber which is embedded in the matrix; and
one or more sensor analysis devices, to which the sensor electrode of the first capacitive proximity sensor and the further sensor electrode of the second capacitive proximity sensor are connected,
wherein one or both of the sensor electrode and the further sensor electrode consist of one or more carbon fibers.

2.	(Cancelled).

3.	(Currently Amended)  The capacitive proximity switch according to claim 1, wherein 
one s of one or more metallic fibers, and the other of the sensor electrode and the further sensor electrode consists of one or more carbon fibers.
Allowable Subject Matter
Claims 1, 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest a capacitive proximity switch, having at least one second capacitive proximity sensor, which comprises at least one further sensor electrode, wherein the further sensor electrode consists of at least one electrically conductive fiber which is embedded in the matrix; wherein one or both of the sensor electrode and the further sensor electrode consist of one or more carbon fibers, as recited in the independent claim 1 and in combination with the rest of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 21, 2021